

115 HR 7096 IH: Office of Disability Congressional Research Act of 2018
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7096IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Langevin (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish the Office of Disability Congressional Research at the National Council on Disability.
	
 1.Short titleThis Act may be cited as the Office of Disability Congressional Research Act of 2018. 2.Establishment of the office of disability congressional research (a)EstablishmentTitle IV of the Rehabilitation Act of 1973 (29 U.S.C. 780 et seq.) is amended by inserting after section 400 the following:
				
 400A.Establishment of the Office of Disability Congressional ResearchThere is established in the National Council on Disability the Office of Disability Congressional Research..
 (b)PurposeSection 400(a)(2) of the Rehabilitation Act of 1973 (29 U.S.C. 780(a)(2)) is amended to read as follows:
				
					(2)
 (A)The purpose of the National Council on Disability is to provide Congress, the executive branch, the States, and the public with data, analysis, and policy recommendations that encourage policies, programs, practices, and procedures that promote the national policy goals of the Americans with Disabilities Act (equality of all individuals with disabilities, regardless of the nature or severity of the disability; economic self-sufficiency; independent living; and inclusion and integration into all aspects of society). This data and analysis will take the form of—
 (i)reports offered on a regular basis regarding the effect of existing legislation, regulations, and guidance on individuals with disabilities, their families, and the existing systems of services and supports for them;
 (ii)reports completed in legislative time regarding the effect that proposed Federal legislation, proposed regulations, and proposed guidance would have on individuals with disabilities, their families, and the existing systems of services and supports for them;
 (iii)reports regarding how proposed Federal legislation, proposed regulations, and proposed guidance will align with existing disability policy.
 (B)For purposes of conducting any analysis or preparing any report under this paragraph, upon request by National Council, the head of any agency, department, establishment, or commission shall, to the extent practicable, make available any data asset and material maintained which the National Council determines to be necessary in the performance of its duties and functions (other than material or data, the disclosure of which would be subject to a statute that prohibits the sharing or intended use of such asset in a manner as to leave no discretion on the issue).
						.
 (c)Chairperson; scope of work; meetingsTitle IV of the Rehabilitation Act of 1973 (29 U.S.C. 780 et seq.) is further amended by inserting after section 400A (as added by subsection (a)) the following:
				
 780B.Chairperson; scope of work; meetingsThe President shall designate the Chairperson from among the members appointed to the National Council. The Chairperson may analyze and report any legislation, regulation, or guidance the Chairperson determines appropriate to meet the purposes described in section 780(a)(2). The National Council shall meet at the call of the Chairperson, but not less often than four times each year..
 (d)DutiesSection 401(a) of the Rehabilitation Act of 1973 (29 U.S.C. 781(a)) is amended by adding at the end of the following:
				
 (11)respond to requests by a member of the Committee on the Budget, the Committee on Finance, the Committee on Health, Education, Labor and Pensions, or the Committee on the Judiciary of the Senate or the Committee on the Budget, the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee on Energy and Commerce, or the Committee on the Judiciary of the House of Representatives regarding the effect on individuals with disabilities, their families, and the existing systems of services and supports for them by providing information to assist the committee related to—
 (A)bills amending or affecting the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Federal old-age, survivors, and disability insurance benefits program under title II of the Social Security Act (42 U.S.C. 401 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), or any other law affecting individuals with disabilities or disability policy;
 (B)bills related to entitlements and taxes; (C)regulations proposed by the executive branch; and
 (D)existing legislation, regulations, or guidance from Congress, the executive branch, or decisions made by the Federal courts, including the Supreme Court of the United States;
 (12)respond to other requests by any Senator or Member of the House of Representatives, the National Council shall provide information regarding the effect on individuals with disabilities, their families, and the existing systems of services and supports for them by providing information to assist the Member of Congress related to—
 (A)bills amending or affecting the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Federal old-age, survivors, and disability insurance benefits program under title II of the Social Security Act (42 U.S.C. 401 et seq.), or any other law affecting individuals with disabilities or disability policy;
 (B)bills related to entitlements and taxes; (C)regulations proposed by the executive branch; and
 (D)existing legislation, regulations, or guidance from Congress, the executive branch, or decisions made by the Federal courts, including the Supreme Court of the United States;
 (13)ensure timely response to requests described in paragraphs (11) and (12) by providing an analysis and report relating to the legislation or regulation prior to a vote or the closing of public comment on regulations, respectively;
 (14)prioritize requests described in paragraphs (11) and (12) in the following way— (A)give priority to responding to a request from the Chairman or Ranking Minority Member of a committee described in paragraph (11);
 (B)give priority in analyzing legislation based on the likelihood that a committee described in paragraph (11) will consider the legislation;
 (C)provide an initial report and analysis not later than 3 business days after the date of a request; (D)provide the full report and analysis of the Office not later than 10 business days after the date of a request;
 (E)to the extent practicable, provide a full report and analysis of legislation before a committee of the Senate or the House of Representatives votes on the legislation; and
 (F)otherwise prioritize analyses and reporting on all other legislation, regulations, and guidance in accordance with such criteria as the National Council Chairperson shall establish;
 (15)prepare reports for requests described in paragraphs (11) and (12) in the following way— (A)when possible and appropriate, use geospatial standards, as defined by the Federal Geographic Data Committee;
 (B)be prepared using plain language; (C)address issues at the national level and, to the extent possible, at the State level; and
 (D)be made publicly available, along with the information and data used to prepare the analysis or report, except to the extent that the information or data is specifically exempted from public disclosure by law or privacy regulations; and
 (16)when appropriate, collaborate with the Government Accountability Office and the Congressional Research Service when conducting analyses and preparing reports described in paragraphs (11) and (12)..
 (e)Annual reportSubsection (b) of section 401 of the Rehabilitation Act of 1973 (29 U.S.C. 781(b)) is amended to read as follows:
				
 (b)Not later than 1 year after the date of enactment of the Office of Disability Congressional Research Act of 2018 and annually thereafter, the National Council shall submit to the Committee on the Budget, the Committee on Finance, the Committee on Health, Education, Labor, and Pensions, and the Committee on the Judiciary of the Senate and the Committee on the Budget, the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives an annual report on the bills enacted into law, bills introduced, and regulation and guidance promulgated or proposed by the executive branch that will affect individuals with disabilities, their families, and the existing systems of services and supports for them. The report shall include recommendations for policy change..
 (f)Technical and supportive staffSection 403(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 783(a)) is amended by adding at the end of the following:
				
 (3)The Executive Director shall hire such technical and professional staff as necessary, but no fewer than six full-time employees to respond timely to duties and timeframes set forth in paragraphs (11) through (16) of section 401(a)..
 (g)Authorization of appropriationsSection 405 of the Rehabilitation Act of 1973 (29 U.S.C. 785) is amended to read as follows:  785.Authorization of appropriationsThere are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out this title..
			